                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              COLUMBIA DIVISION

 JHARETT SMYTHE,                                )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )       NO. 1:20-cv-00012
                                                )
YIZUMI-HPM CORPORATION, DIE                     )       JUDGE CAMPBELL
CAST MACHINERY, LLC, NATIONAL                   )       MAGISTRATE JUDGE HOLMES
RIGGING & TRANSPORTATION,                       )
LTD., and ABC CORPORATIONS 1-3,                 )
                                                )
        Defendants.                             )


                                         MEMORANDUM

       Pending before the Court is Plaintiff’s Motion to Remand. (Doc. No. 9). Defendant Die

Cast Machinery filed a response in opposition (Doc. No. 13) and Plaintiff filed a reply (Doc. No.

14). The parties have also filed supplemental briefs on the issue of fraudulent joinder. (Doc. Nos.

22 and 26).

       For the reasons stated below and in the Court’s May 4, 2020 Order (Doc. No. 16),

Plaintiff’s Motion to Remand is DENIED.

                                    I.      BACKGROUND

       According to the allegations in the First Amended Complaint, on June 29, 2018, Plaintiff

was working at Walker Die Casting, Inc. (“Walker”) when a die casting machine sprayed him with

molten aluminum causing severe burns. (Doc. No. 22-2). Plaintiff alleges that Walker had

experienced problems with the machine in the past and knew the machine was in an “unreasonably

dangerous condition” and “knew that serious, permanent, and life-threatening injuries to anyone

attempting to use the malfunctioning Machine were a substantial certainty.” (Id. at ¶ 18).




     Case 1:20-cv-00012 Document 27 Filed 06/02/20 Page 1 of 5 PageID #: 334
        Plaintiff filed the original complaint in this action in the Circuit Court for Marshall County,

Tennessee, on April 5, 2019, against his employer Walker Die Casting, Inc., a Tennessee

Corporation, and ABC Corporations 1-3. (See Compl., Doc. No. 22-1). On August 19, 2019,

Plaintiff added Yizumi-HPM Corp., an Ohio corporation, as a defendant. (See First Am. Compl.,

Doc. No. 22-2). On December 4, 2019, the Circuit Court granted Walker’s motion for summary

judgment and dismissed Walker from the case, holding that Plaintiff’s claims against Walker are

barred by the exclusive remedy protections and provisions of Tenn. Code Ann. §§ 50-6-108(a) and

62-43-110(b).

       On January 23, 2020, Plaintiff amended the Complaint again to add Die Cast Machinery,

LLC, an Illinois limited liability company, as a defendant. Die Cast Machinery removed the case

to this Court on February 25, 2020, and Plaintiff moved to remand. (Doc. No. 9). On May 26,

2019, Plaintiff amended the Complaint a third time to add National Rigging & Transportation,

Ltd., a Canadian company, as a defendant.

                                        II.     ANALYSIS

       As stated in the Court’s Order of May 4, 2020 (Doc. No. 16), under the

voluntary/involuntary rule, “[a] state court case that initially is non-removable cannot subsequently

become removable ... unless a change occurs that makes it removable as a result of the plaintiff’s

voluntary act.” Southland Comm. Grp., Inc. v. Southland Title & Escrow, No. 3:17-cv-13, 2017

WL 2452004, at * 3 (E.D. Tenn. Jun. 5, 2017) (citing Great N. Ry. Co. v. Alexander, 246 U.S. 276,

281–82 (1918)). Fraudulent joinder is a well-established exception to the voluntary-involuntary

rule. See Coyne v. Am. Tobacco Co., 183 F.3d 488, 493 (6th Cir. 1999). Under the doctrine of

fraudulent joinder, the relevant inquiry is whether the plaintiff had “at least a colorable cause of

action” under state law against the non-diverse defendant. Jackson v. Cooper Tire & Rubber Co.,



                                                  2

    Case 1:20-cv-00012 Document 27 Filed 06/02/20 Page 2 of 5 PageID #: 335
57 F. Supp. 3d. 863, 867 (M.D. Tenn. 2014). “[T]he question is whether there is arguably a

reasonable basis for predicting that the state law might impose liability on the facts involved.” See

id. (citing Alexander v. Elec. Data Sys. Corp., 13 F.3d 940, 949 (6th Cir. 1994)). “The non-moving

party’s actual motive for joining a non-diverse party is immaterial to the court’s determination

regarding fraudulent joinder.” Id.

       The Court held that the change that made the case removable was the involuntary dismissal

of the non-diverse party (Walker) on summary judgment, and therefore the case was not removable

unless the fraudulent joinder exception applied. The Court ordered the parties to brief the issue of

fraudulent joinder. The parties have done so and the Court now considers only the question of

whether the fraudulent joinder exception to the voluntary/involuntary rule applies.

       “The burden of proving fraudulent joinder is on the removing party or parties.” Jackson,

57 F. Supp. 3d. at 867. “To prove fraudulent joinder, the removing party must present sufficient

evidence that a plaintiff could not have established a cause of action against non-diverse defendants

under state law.” Coyne, 183 F.3d at 493. In deciding whether a defendant has been fraudulently

joined, the Court “must resolve all disputed questions of fact and ambiguities in the controlling ...

state law in favor of the non removing party,” and “[a]ll doubts as to the propriety of removal are

resolved in favor of remand.” Id. (internal quotation marks omitted).

       Die Cast Machinery argues the claims against Walker fall within the fraudulent joinder

exception because the claims against Walker were barred by the exclusive remedy provisions of

the Tennessee Workers’ Compensation Act and therefore, Plaintiff did not state a colorable cause

of action against Walker. Plaintiff argues that, although the claims against Walker were ultimate

dismissed, his claims were “colorable” because he argued that Walker’s conduct fell within the

exception for intentional torts committed by an employer. Plaintiff claims that he made the “same



                                                 3

    Case 1:20-cv-00012 Document 27 Filed 06/02/20 Page 3 of 5 PageID #: 336
argument in front of the Circuit Court of Marshall County, Tennessee [that was] made in front of

the Supreme Court of Tennessee in Valencia: ‘actual intent’ should be broadly interpreted to

include an employer’s conduct that was ‘substantially certain’ to cause injury and death such as

committing safety violations … and argued that Walker’s conduct resulting in Plaintiff’s injuries

rose to a level that satisfies the requirement of ‘actual intent to injure’ under Tennessee law.” (Pl.

Supp. Br., Doc. No. 26 at 5).

       In Valencia v. Freeland & Lemm Constr. Co., 108 S.W.3d 239, 242 (Tenn. 2003), the

Tennessee Supreme Court considered and rejected the very argument Plaintiff presented to the

Circuit Court – that employer conduct “substantially certain” to cause death or injury falls with

the intentional tort exception to the exclusive remedy provisions of the Tennessee Workers’

Compensation Act. The Valencia court affirmed that the exclusivity exception applies only when

the employer acts with “actual intent to injure the employee.” Id. at 243 (citing King v. Ross Coal

Co., 684 S.W.2d 617, 620 (Tenn. Ct. App. 1984).

       The Court considers whether, at the time Plaintiff filed the Complaint, there was a

reasonable basis to predict that state law might impose liability. The allegations in the First

Amended Complaint were that “Walker’s conduct was reckless and exhibited a general disregard

for the safety of its products’ users and other consumers … Such reckless and willful disregard for

safety constitutes a proximate, legal cause of Plaintiff’s damages.” (Doc. No. 22-2 at ¶ 33).

Plaintiff also alleged that Walker was “substantially certain that use of the Machine posed a risk

of serious, permanent, and life-threatening injuries to anyone using the Machine” and “knew or in

the exercise of reasonable case should have known of the risks associated with the use and

operation of the Machine.” (Id. at ¶¶ 34, 37). Plaintiff concedes, both here and before the state

court, that his claim against Walker does not fall within the intentional tort exception as articulated



                                                  4

    Case 1:20-cv-00012 Document 27 Filed 06/02/20 Page 4 of 5 PageID #: 337
by the Tennessee Supreme Court in Valencia. Plaintiff’s claim against Walker could only be viable

if the law were changed to “broaden the court’s interpretation of the exception to the exclusivity

provisions” of the Tennessee Workers’ Compensation Act to include “reckless and willful

disregard for employee safety.” (See Doc. No. 26-3 at 4). Plaintiff provided no reason why the

Valencia holding does not apply to his claims against Walker.

       Construing all questions of law and fact in favor of Plaintiff, the Court finds that under

Valencia, Plaintiff’s allegations of reckless and willful disregard substantially certain to cause

injury do not state a colorable cause of against Walker. Because Plaintiff did not state a colorable

cause of action against Walker, Walker’s citizenship will be disregarded when determining

whether the Court has diversity jurisdiction.        Considering only the remaining parties, the

Defendants are completely diverse, and the Court has jurisdiction under 28 U.S.C. § 1332 and

28 U.S.C. § 1446.

                                     III.    CONCLUSION

       For the reasons stated, Plaintiff’s Motion to Remand (Doc. No. 9) is DENIED. An

appropriate Order will enter.

       It is so ORDERED.


                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                 5

    Case 1:20-cv-00012 Document 27 Filed 06/02/20 Page 5 of 5 PageID #: 338
